Citation Nr: 0012263	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  97-07 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension on a 
direct basis, or as secondary to a service-connected seizure 
disorder.

3.  Entitlement to service connection for tooth loss as 
secondary to the medication prescribed for a service-
connected seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1966, and from January 1970 to April 1980.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of October 1996 from the New Orleans, 
Louisiana, Regional Office (RO).  

This case was previously before the Board in November 1998.  
At that time the Board determined that new and material 
evidence had been submitted in order to reopen a claim for 
diabetes mellitus.  The Board further remanded the case for 
additional development.  The case has been returned for 
further appellate review. 

The issue of entitlement to service connection for tooth loss 
as secondary to the medication prescribed for a service-
connected seizure disorder will be discussed in the Remand 
portion of this decision.


FINDINGS OF FACT

1.  The veteran has not submitted competent medical evidence 
to show that the currently diagnosed diabetes mellitus is 
related to service directly or presumptively.  

2.  Service connection is in effect for a seizure disorder, 
rated as 20 percent disabling.

3.  The veteran has presented no competent medical evidence 
linking his hypertension to his periods of service directly 
or presumptively or to his service-connected seizure 
disorder.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
diabetes mellitus is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The  claim of entitlement to service connection for 
hypertension on a direct basis, or as secondary to service-
connected seizure disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service 
connection may also be granted a chronic disease, 1.e. 
cardiovascular-renal disease or diabetes mellitus, if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 1995); 38 C.F.R. §§ 3.307, 3.309 
(1999). 

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service- connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  When 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well 
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the veteran in developing the facts pertinent to his claim, 
and the claim must fail.  Epps v. Gober, 126 F.3d 1464, 1467- 
68 (Fed. Cir. 1997).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498 (1995).  

The veteran's statements describing symptoms of a disability 
or incidents which occurred during service are considered 
competent evidence.  However, when the determinative issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well-grounded claim.  Lay assertions of medical causation, or 
substantiating a current diagnosis, cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. § 
5107(a) (West 1991); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b) (1999), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that the same condition currently exists. 

Diabetes Mellitus

This case was previously before the Board in November 1998.  
At that time the Board determined that new and material 
evidence had been submitted in order to reopen a claim for 
diabetes mellitus.  In Elkins v. West, 12 Vet. App. 209 
(1999) the United States Court of Appeals for Veterans Claims 
held that that in making a determination as to whether new 
and material evidence has been submitted to reopened a 
previously denied final decision, a three step process is 
required. It must first be determined whether new and 
material evidence has been submitted. If new and material 
evidence has been submitted, it must be determined whether, 
immediately upon reopening, the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a) (West 1991).

The veteran asserts that during service urinalyses showed 
sugar in his urine.  He further states that during service he 
was diagnosed as having hypoglycemia.  He states that 
physicians have told him that this disorder represents the 
initial stages of diabetes.  

The complete service medical records for the second period of 
active are not on file.  The RO has on several occasions 
unsuccessfully attempted to obtain service medical records 
associated with the veteran's second period of active.  

The Board recognizes that there is a heightened obligation to 
assist a claimant in the development of his case, a 
heightened obligation to explain findings and conclusions and 
to consider carefully the benefit of the doubt rule in cases, 
such as in this situation.  O'Hare v. Derwinski, 1 Vet.App. 
365, 367 (1991).

A review of the veteran's service medical records for his 
first period of active duty shows no evidence of diabetes.  
The veteran has submitted some service medical records 
associated with his second period of service.  These records 
show that the veteran underwent an examination in November 
1979 in conjunction with a medical evaluation board.  At that 
time it was reported that the veteran had a history of sugar 
in urine, episodes of hypoglycemia, diet controlled.  The 
examination showed no pertinent abnormality.  A urinalysis 
was negative.  

The veteran was hospitalized in January 1980 in order to 
evaluate his seizure disorder.  Laboratory studies showed no 
abnormality.  The veteran was discharged from active duty due 
to a seizure disorder.  During a February 1980 hearing before 
a physical evaluation board that the veteran stated that he 
had been treated for a form of diabetes.

A VA examination was conducted in June 1980.  At that time 
the diagnoses included hypoglycemia due to undetermined 
cause.  A period of hospitalization for observation and 
evaluation was recommended.  

The veteran was hospitalized in June 1980 at a VA facility.  
He underwent testing which was incomplete.  It was reported 
that the veteran was to be readmitted in two weeks for 
further studies.  The discharge diagnoses were relative 
hypoglycemia and islet cell tumor possibility.

The veteran was admitted to another the VA hospital in July 
1980 for evaluation of insulinoma.  At that time it was 
reported that his original complaints dated to 1975 when he 
began to have unusual episodes described as becoming 
diaphoretic, tremulous, anxious, and slightly nauseated.  
These symptoms were relieved by sugar and soft drinks.   
After undergoing a work up, it was felt there was no evidence 
of insulinoma and at the most he probably had a component of 
reactive hypoglycemia.  It was felt that he would not nee 
further evaluation.  The final diagnoses were seizure 
disorder and anxiety state.

The veteran was treated at a VA facility on several occasions 
during 1995 for hypoglycemia.  The report of a December 1995 
VA diabetes mellitus examination contains a diagnosis of non-
insulin dependent diabetes mellitus.  He received treatment 
at a VA outpatient clinic in 1995 and 1996 for non-insulin 
dependent diabetes mellitus.  A May 1996 VA discharge summary 
includes a diagnosis of non-insulin dependent diabetes 
mellitus.

A VA examination was conducted in June 1998.  At that time it 
was reported that the veteran was a Type II diabetic.  The 
veteran noted that he monitored his blood sugar a couple of 
times per day.  The veteran gave a history of low blood sugar 
findings in 1978 while at Barksdale AFB.  The examiner 
indicated that he could not locate this record in the claims 
folder.  The report shows that the examiner had 
comprehensively reviewed the veteran's clinical medical 
history.  Following the examination the diagnosis was Type II 
non-insulin dependent diabetes, controlled, was diagnosed. 

The examiner noted that a review of the evidence of record 
showed that the veteran had been through two full VA work-ups 
for insulinoma or hyper-insulin problems which had both been 
negative.  The examiner added that the veteran's current 
diabetes very may well be associated with obesity which was 
causing a hyperglycemic type of situation due to decreased 
effectiveness of the insulin.  He added that he was unable to 
relate the veteran's present condition to an undocumented 
history, particularly in light of the above-mentioned two 
full work-ups which showed that no hyper-insulin secretion 
was noted to be present. 

To summarize, the service medical records do not confirm the 
presence of diabetes mellitus.  The first post service 
diagnosis of diabetes mellitus was in the 1990s many years 
after service.  Beyond the veteran's assertions, there is no 
evidence of record linking the currently diagnosed Type II 
non-insulin dependent diabetes to the veteran's periods of 
active service.  The veteran's assertions are insufficient to 
satisfy the nexus requirement because the veteran is a 
layperson with no medical training or expertise to determine 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The veteran has not submitted competent medical evidence nor 
is there any competent medical evidence of record which 
established a nexus between the currently diagnosed diabetes 
and periods of active service. Accordingly, the claim is not 
well grounded and must be denied.  

The Board finds that the veteran has been informed of the 
requirements to complete an application for service 
connection per Robinette v. Brown, 8 Vet.App. 69 (1995).

Additionally, when the Board addresses in its decision a 
question that has not been addressed by the RO, such as 
whether or not the appellant's claim is well grounded, it 
must consider whether the veteran has been given adequate 
notice to respond and, if not, whether the appellant has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In light of the appellant's failure to meet the 
initial burden of the adjudication process, the Board 
concludes that he has not been prejudiced by the decision 
herein.

Hypertension

The veteran claims that service connection is warranted for 
hypertension either on a direct basis, or as secondary to his 
service-connected seizure disorder.  Service connection is in 
effect for a seizure disorder, classified as "complex 
partial temporal lobe seizures," and is currently evaluated 
as 20 percent disabling.  

The veteran states that while on active duty he was diagnosed 
with hypertension.  He was not prescribed any medication.  He 
states that he attend classes to reduce stress.  

The service medical records for his first period of active 
duty show that at the time of his October 1966 separation 
examination a blood pressure of 190/82 was apparently 
recorded.  His cardiovascular system was clinically evaluated 
as normal.  

A medical evaluation board examination, dated in November 
1979, showed a blood pressure reading of 130/60.  A chest x-
ray was negative.  There was no history of hypertension 
reported at that time.  The veteran was hospitalized in 
January 1980 in order to evaluate his seizure disorder.  
There was no history of hypertension recorded at that time.  
During a February 1980 hearing before a physical evaluation 
board no reference was made to hypertension.

The report of a VA medical examination dated in June 1980 
contains a blood pressure reading of 130/92.  The veteran was 
hospitalized in July 1980.  At that time a blood pressure 
reading 118/ 80 was recorded.  At the time of a stress test a 
baseline blood pressure reading of 120/80 recorded.   A 
treadmill reading of 134/80 was shown.  The stress test 
showed no evidence of ischemic changes.  An EKG showed 
bradycardia.  

A VA medical record dated in February 1984 shows a blood 
pressure reading of 130/70.

The veteran was seen at a VA outpatient facility in January 
1995.  At that time a blood pressure reading of 130/82 was 
recorded.  The impressions include hypertension.

The report of a VA hypertension examination dated in December 
1995 shows a diagnosis of hypertension, not controlled at 
this time.  The following blood pressure readings were 
documented:  sitting -- 152/98, recumbent - 168/100, and 
standing - 149/94.  The veteran reported that he had had 
hypertension since he was in the Air Force but that he had 
been on medications only for one year.  He claimed to have 
treated his hypertension with diet control.  

A May 1996 VA discharge summary contains a diagnosis of 
hypertension by history.  

A VA cardiovascular examination was conducted in July 1998.  
The clinical history indicated that the veteran had been 
hospitalized at a VA medical facility in January 1998 with 
diagnoses of coronary artery disease, diabetes mellitus, and 
hypertension.  A diagnosis of hypertension was made during VA 
hospitalizations in 1996 and 1997.  The veteran reported 
being diagnosed with hypertension in either 1995 or 1996 at a 
VA medical center.  Following the examination the diagnosis 
was hypertension on treatment.  The examiner indicated that 
the hypertension appeared to be idiopathic or essential.  It 
was noted that no data was present to suggest that the 
hypertension was secondary to other processes.  The examiner 
noted that while diabetic nephropathy can make hypertension 
management more difficult, it was not as least as likely that 
the veteran's hypertension was causally related to or 
aggravated by his service-connected seizure disorder.  

To summarize, although the separation examination for the 
first period of active duty, showed a blood pressure reading 
apparently of 190/82, the remaining available service records 
reflect no complaint, finding, or history relative to a 
cardiovascular disorder.  A blood pressure of 130/92 was 
recorded at the time of the June 1980 VA examination.  
However, this is more than one year following service.  A 
diagnosis of hypertension was not rendered at that time.  
Additionally, during his hospitalization at a VA facility in 
July 1980, no abnormal blood pressures were records and a 
stress test showed no abnormality.  The first postservice 
confirmation of cardiovascular disease was in the 1990s, many 
years after service. 

The veteran has not submitted competent medical evidence nor 
is there competent medical evidence of record linking the 
currently diagnosed hypertension to the veteran's periods of 
active service, either directly or presumptively, or to his 
service connected seizure disorder.  Accordingly, the claim 
is not well grounded and must be denied.  

The Board finds that the veteran has been informed of the 
requirements to complete an application for service 
connection per Robinette v. Brown, 8 Vet.App. 69 (1995).

Additionally, when the Board addresses in its decision a 
question that has not been addressed by the RO, such as 
whether or not the appellant's claim is well grounded, it 
must consider whether the veteran has been given adequate 
notice to respond and, if not, whether the appellant has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In light of the appellant's failure to meet the 
initial burden of the adjudication process, the Board 
concludes that he has not been prejudiced by the decision 
herein.


ORDER

Entitlement to service connection for diabetes mellitus and 
hypertension is denied.


REMAND

Service connection may be granted for a disability which is 
proximately due to or the result of a service connected 
disease or injury. 38 C.F.R. § 3.310 (1999).

In Allen v. Brown, 7 Vet.App. 439 (1994) (en banc), the 
United States Court of Appeals for Veterans Claims 
(hereinafter Court) held that where service connection is 
sought on a secondary basis, service connection could be 
granted for a disability which was not only proximately due 
to or the result of a service-connected condition, but could 
also be granted where a service-connected disability had 
aggravated a nonservice-connected disability, with 
compensation being paid for the amount of disability which 
exceeded "the degree of disability existing prior to the 
aggravation."

The issue of entitlement to service connection for tooth loss 
as secondary to the medication prescribed for a service-
connected seizure disorder was previously before the Board in 
November 1998.  At that time the case was remanded for 
additional development.  The veteran is asserting that his 
loss of teeth is the direct result of the use of the 
medication Dilantin, which was prescribed to treat his 
service-connected seizure disorder.  

In August 1998 the RO requested the veteran to identify all 
facilities he has received treatment for his teeth since his 
discharge from active duty.  In response, in an August 1998 
statement, he reports that he has been receiving continuous 
treatment at the VAMC in Shreveport since 1995.  He states he 
has several teeth removed every month due to the Dilantin he 
took for his seizure disorder.

In conjunction with the Remand a VA dental examination was 
conducted in June 1999.  The clinical history recorded at 
that time indicated that the veteran was taking Dilantin for 
his service connected seizure disorder.  Following the 
examination examiner rendered an opinion that Dilantin-
induced gingival hyperplasia may aggravate periodontitis, 
which cause of the veteran's loss of teeth. 

A review of the service medical and dental records show that 
at the time of the entrance examination teeth numbers 1, 16, 
17, and 32 were absent.  A January 1980 clinical record shows 
that the veteran was given Dilantin from October 1978 to 
October 1979, for treatment of his seizures.  

The transcript of the veteran's February 1980 Air Force 
physical evaluation board proceeding shows that he complained 
of severe tooth and gum trouble.  He added that his teeth 
hurt and that he experienced bleeding and swollen gums.  The 
veteran stated that this condition began when he began taking 
Dilantin 15 months earlier.

During a June 1980 VA examination the veteran reported that 
he was not on any medication for his seizure disorder.  He 
had taken Dilantin.  During a July 1980 examination the 
veteran indicated that he may be allergic to Dilantin.  A 
July 1980 VA dental examination showed abnormal findings of 
gingiva and oral hygiene.  Teeth numbered 1, 16, 17, and 32 
were absent.  The assessment was calculus.

A VA Medical Certificate dated in January 1995 notes that the 
veteran was allergic to Dilantin.  Several other VA medical 
records, dated subsequently, also indicate that the veteran 
was allergic to Dilantin.  A VA examination in December 1995 
reflects that the veteran had been off Dilantin since 1980. 

A February 1997 VA neurology outpatient treatment record is 
shown to contain a notation indicating that the veteran had 
taken Dilantin for seizures beginning in 1979 which caused 
bad teeth.  

It is unclear form the June 1999 examination whether the 
veteran has resumed taking Dilantin.  Also, the records 
requested from the VA facility in Shreveport do not contain 
any dental records.  As such, the Board finds that additional 
development is required.  Stegall v. West, 11 Vet. App. 268 
(1998

Accordingly, the case is Remanded for the following:

1.  The RO should request the veteran, to 
the extent possible, to provide a 
complete history regarding his use of 
Dilantin to include the dates and 
dosages.

2.  The RO should request the VA medical 
facility in Shreveport to furnish copies 
of all dental records. 

3.  Thereafter, It is requested that the 
RO forward the claims folder and a copy 
of this Remand to the specialist who 
conducted the June 1999 examination.  The 
examiner is requested to indicate in the 
report that the claims folder has been 
reviewed.  The examiner is requested to 
indicate, to the extent possible, when 
the veteran ceased taking Dilantin.  If 
the veteran has not recently been taking 
Dilantin as indicated by the June 1999 
report, it is requested that the examiner 
render an opinion as to whether it is as 
likely as not that the Dilantin which the 
veteran took for his seizure disorder 
caused or aggravated any periodontal 
disease?  If yes, did the periodontal 
disease result in loss of teeth?  If yes, 
which teeth.  If the examiner desires any 
additional testing or examinations, they 
should be conducted.  A complete rational 
for any opinion expressed should be 
included in the report. 

If this examiner is unavailable, then it 
is requested that another specialist 
review the claims folder in conjunction 
with the June 1999 examination report and 
provide opinions to the above stated 
questions.  A complete rational for any 
opinion expressed should be included in 
the report.  If the examiner desires any 
additional testing or examinations, they 
should be conducted.

Thereafter, the case should be reviewed by the RO. If the 
benefits sought are not granted, the veteran and his 
representative should be furnished a Supplemental Statement 
of the Case, and an opportunity to respond.  The case should 
then be returned to the Board for appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. 5101 (West Supp. 1999) (Historical and Statutory 
Notes). In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 



